                                Case 1:19-cv-05861-ALC Document 1-1 Filed 06/21/19 Page 1 of 2
                                                         Exhibit A to the Complaint
Location: New York, NY                                                                                 IP Address: 71.167.53.52
Total Works Infringed: 25                                                                              ISP: Verizon Fios
 Work         Hash                                     UTC                  Site          Published        Registered       Registration
 1            D088D4B9015C2F8C1DD23A4813A08B216F428399 04/25/2019           Blacked Raw   04/22/2019       06/03/2019       PA0002178771
                                                       07:07:21
 2            0583CA1C4072145CCCC6BEAC22DAA306E125D32B 03/26/2019           Blacked Raw   03/23/2019       04/08/2019       PA0002164877
                                                       19:17:51
 3            0B007777C9D46F02DF52BFC63F36E3413CDDF588 10/07/2018           Blacked       10/07/2018       10/16/2018       PA0002127790
                                                       19:27:33
 4            35DB5848353DBB38DB895E2103028DB940A8EF1F 11/27/2018           Vixen         10/21/2018       11/25/2018       PA0002136633
                                                       17:43:41
 5            3C681622E5111A0DF48D7E1B99D43CB7E089F835 02/23/2019           Blacked Raw   02/21/2019       04/29/2019       PA0002170356
                                                       23:53:30
 6            43AA8E29D248BD63C9EE0A8EAF9D8B4ADA089C22 02/04/2019           Blacked Raw   12/28/2018       02/02/2019       PA0002155006
                                                       03:50:32
 7            4B5E60BEAB908B22A619C51BFE1CA256D22CB876 01/06/2019           Tushy         01/01/2019       02/02/2019       PA0002155376
                                                       23:06:47
 8            56502222833E23C38737D072A74A9DACD85BFCC5 11/08/2018           Blacked       11/06/2018       11/25/2018       PA0002136603
                                                       17:16:28
 9            579D4AA8DA1D6EF40E0B8A8E0FEAF3827040BC67 12/02/2018           Blacked Raw   11/28/2018       01/22/2019       PA0002149836
                                                       02:32:37
 10           624A1332AAFA93159FAE818A85963F4110145A7C 03/06/2019           Vixen         03/05/2019       03/31/2019       PA0002163982
                                                       06:57:07
 11           62906BB416FDB39E6D89567E554265F4675FA366 12/25/2018           Blacked Raw   12/20/2018       01/22/2019       PA0002147906
                                                       23:08:05
 12           66FFBE0D7F8DF62BA9F1C88322C65E92099898FE 01/14/2019           Tushy         12/07/2018       01/22/2019       PA0002149849
                                                       19:12:33
 13           74B17221EBE9407AE907992D7D10932F8CBB01EC 10/04/2018           Blacked Raw   10/04/2018       10/16/2018       PA0002127787
                                                       20:32:04
 14           8B2548496AD120D1FD096380F223C0C37D42B2B1 01/18/2019           Blacked Raw   01/17/2019       02/22/2019       PA0002155141
                                                       06:37:09
 15           95660919DA043BF36F6392C09C80D94D2F1CB43D 10/22/2018           Blacked Raw   10/19/2018       11/25/2018       PA0002136715
                                                       01:10:30
 16           9DAD376DBC4A7D3F191165C957EE98D96C20C32A 10/23/2018           Tushy         10/18/2018       11/25/2018       PA0002136724
                                                       21:14:37
 17           B24CF93F1B70BB20849E2ED96396F94C1963DA29 12/18/2018           Tushy         12/17/2018       02/02/2019       PA0002155393
                                                       20:14:50
                         Case 1:19-cv-05861-ALC Document 1-1 Filed 06/21/19 Page 2 of 2
Work   Hash                                       UTC          Site          Published    Registered   Registration
18     BA5992EF282C95F2A6CBE045F25C6D39F676D617   04/11/2019   Blacked       04/10/2019   05/11/2019   PA0002173883
                                                  14:10:46
19     C056BA3BB10E728B283163C4DC084C81937D9D28   11/27/2018   Blacked       11/26/2018   12/18/2018   PA0002141922
                                                  17:36:59
20     C0E85250C4665B97E6430774E95F95EEF1572F2C   04/10/2019   Vixen         04/09/2019   04/29/2019   PA0002169963
                                                  06:31:10
21     C9F33CBBA97AD447098DDEBA78E24020D3938C10   01/08/2019   Blacked       12/31/2018   01/22/2019   PA0002147686
                                                  05:24:44
22     D089BB27F113F62989CF44E391964D843D0EF73B   10/23/2018   Tushy         10/13/2018   11/01/2018   PA0002143435
                                                  21:17:25
23     D5A09ECB87FF4F8BFED419CB46E530D68453CD1D   02/23/2019   Blacked Raw   02/16/2019   03/11/2019   PA0002158595
                                                  22:28:18
24     EAA8A5DEE2A6FFFBA8FF49131DB25753F03B98C4   10/06/2018   Vixen         10/06/2018   11/01/2018   PA0002141493
                                                  23:37:22
25     FA9BE70B60100E1FB6497E88375FE7D0EF98520E   11/19/2018   Blacked       11/16/2018   11/25/2018   PA0002136637
                                                  22:22:57
